CATT ADISS
larl K Staset

Case 1:92-cr-10369-RWZ Document 766 Filed 0
Apr: “te
So: ps FORK

2/03/21. P
Sua >t ,

     
 
 

 

an i . i
SO SAN 2024 PMS it -“l™ ae
tage a
HALEY GuRRIE
w = Be; CLERKS OF Fie
S & e US “Dishact Couct - Massachus els
ie me wo ONE .S Cth ;
3 = Be } Ourthouse \ Ay
eH GB OF ho
Oo 4 =
2 5

HER 4

Laas

SSPA, MA AAO

2it-SOB@SEsS

RTD ee
Case 1:92-cr-10369-RWZ Document 766 Filed 02/03/21 Page 2 of 3

FILED
IN CLERKS OFFICE
2021 FEB -3 mM G 4 "January 29, 2021
Ms. Haley Currie DISTRICT COURT
Clerk’s Office US RCT OF MASS.

United States District Court - Massachusetts
One Courthouse Way, Suite 2300
Boston, MA 02110

RE: 92-cr-10369-RWZ

Dear Honcrable Judge Zobel,

~ BS ee eet et eee
va a By i —

As a rising second year law student | can only be baffled and impressed by the strong
list of accomplishments following your historic run in the legal system. Like you, | also feel very
passionate about the law and what is right and just.

| am writing to you to express my feelings on case (92-cr-10369-RWZ) regarding the
gruesome murder of Boston Police officer, beloved father and husband, Jeremiah Hurley. This
situation regarding the release of a cop killer and what one could even deem a domestic
terrorist should quickly be struck down. In 1991, despite not having any exigent circumstances,
Murderer Alfred Trenkler, woke up and decided not only was he going to commit a crime, but he
was going to build a bomb and kill an innocent man who also was his father.

With no regard for life and the. intention of killing his own father for insurance money, one
can only imagine that from a young age this man was a cold blooded killer. Sadly we know
psychopaths exist, and he is one of them. Thankfully, he is in custody where he belongs, but
this is now being threatened. His sentence for life was overturned in 2007 for 37 years, but then
recently appealed and upheld for life. Life is a gift to this man as he can see another day,
something Officer Hurley cannot. | ask you to please assure this man die incarcerated. He
showed no regard for human life and left a bomb in a densely populated area that easily could
have looked like what we sadly saw at the Boston marathon bombings. Thankfully, Boston's
finest came in to diffuse it, but sadly during the process it detonated killing Officer Hurley and
wounding another officer. Officer Hurley's heroic actions and death likely saved countless lives.
Sadly, his wife and kids were left with their lives shattered.

{ cannot fathom in this great country building a bomb, taking a life, and expecting to
argue my safety is important. Like many bottom feeders these days Trenkler is merely trying to
play the justice system regarding his health. This is simply a back door excuse for a dangerous
killer to roam the same streets he brought blood to. For a man concerned about his health,
where was this concern when he was building the bomb? Where was this concer for life when
he placed a bomb in his own community with the intention of murder? At most Trenkler should
get the COVID vaccine and be appreciative to live another day.
Case 1:92-cr-10369-RWZ Document 766 Filed 02/03/21 Page 3of3

Although financially burdensome for the taxpayer to spend the money each year given
the cost which far outweighs the value of Trenklers life, is it clear that this man must spend the
rest of his life until death incarcerated. It would be unjust to the family of Officer Hurley, the
citizens of Boston, and the United States legal system to allow this criminal to skirt around the
system and use deception as false pretences to get out of prison. We have already seen how
sick this man is and what he would do for some money when he was not desperate, it's only
sickening to think of what he would do knowing he may die soon while released. | write to you
as a concerned citizen who still has faith in the justice system and wants to see justice for the
family of Officer Hurley. Thank you for your many years of dedication to preservation of our legal
system. Let us keep preserving that and deny Trenkler any chance of release and allowing the
family of Officer Hurley to have peace.

Respectfully,

quchotec Citak Nive

Nicholas Cittadino
